Citation Nr: 1753172	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  13-08 931	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1942 to October 1945, to include combat service in World War II.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In April 2017, the claim was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).



FINDINGS OF FACT

1.  The Veteran's current left knee disability is the result of an in-service injury.

2.  The Veteran's current right knee disability is the result of an in-service injury.



CONCLUSIONS OF LAW

1.  Left knee disability was incurred in active duty service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  Right knee disability was incurred in active duty service.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran has been found to have current arthritis in the left and right knees, and has thus met the first element of service connection.  See May 2017 VA examination.  He provided a statement in support of his claim in August 2010, and has consistently reported since then that he first injured his knees in 1944 during an air battle in Germany in which he smashed his knees against armor plating inside the aircraft.  His military occupational specialty in service was an airplane mechanic - gunner and ammunition handler for approximately 3 years, with 10 months overseas, 25 combat missions and as a member of the crew of a B-17 heavy bomber.  See Service Military Personnel Records.

In a May 1944 service treatment record (STR), the Veteran was noted to have a mild left knee contusion that occurred after he struck his knee against the aircraft.  The Veteran has reported that he was hospitalized for 7 to 10 days, then continued flying with his crew.  He reports that he has had knee issues ever since service and has complained to doctors and specialists, but he was only prescribed pain pills.

The Veteran has reported that his injuries occurred in bombing missions over Germany in World War II.  These reports are consistent with the circumstances of his services and are presumed to have occurred.  38 U.S.C. § 1154(b) (2012).  The immediate residuals of the injuries are also presumed.  Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012).

The Veteran's in-service left and right knee injuries resulting from striking his knees against the aircraft have therefore been established.  Moreover, the 1154(b) presumption may be involved to show that he incurred the disability itself while in service.  Reeves, 682 F.3d at 999.  Here, the Veteran's testimony has been remarkably consistent throughout the history of the case.

As a lay person, the Veteran is competent to offer testimony on certain medical matters, such as describing symptoms or diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's reports of hurting his knees during air battle in service, him being in the hospital for 7 to 10 days to recover, and continuous pain ever since, are credible.  Additionally, the evidence of record corroborates the Veteran's statements of an in-service event. 

In a June 1955 application for compensation, the Veteran claimed a knee injury, and reported that it occurred during a mission in Germany in which his airplane was hit; he was thrown about and struck his knee inside the aircraft.  In one of the first medical treatment records after service, a July 1956 VA X-ray examination noted a normal right knee; but it does not appear that the knee was further examined.

The Veteran was afforded a July 2011 VA examination, which showed left knee strain and right knee arthritis.  The examiner noted that, as there were no residuals found in the 1950s, his diagnoses were not likely related to service, but rather natural age progression.  The Board determined in an April 2017 remand that this examination was inadequate, as it did not consider and discuss the Veteran's competent reports of ongoing symptomatology.

In a May 2017 VA examination, the examiner noted that the Veteran had remote injury to his knees in 1944, and the examination done in 1955 showed no residual of any injury.  It was less likely as not that the arthritis is related to the remote injury, but natural age progression.  This examiner also ignored the Veteran's competent reports.

The opinions are therefore of little probative weight on the question of a nexus to service.  The Veteran's statements to health care providers and the Board indicating continuity of knee symptoms since service are competent and credible.

The Board is thus left with evidence of current disability, in service knee injury, and continuity of bilateral knee symptomatology.

The evidence is thus approximately evenly balanced as to whether the Veteran's current bilateral knee disability is related to his in-service combat injury.  Reasonable doubt is resolved in favor of the Veteran; entitlement to service connection for left and right knee disabilities is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a left knee disability is granted.

Entitlement to service connection for a right knee disability is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


